Citation Nr: 0613190	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-16 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently rated as 20 percent disabling for 
instability, and 20 percent disabling based on malunion of 
the tibia and fibula.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to 
September 1984.  This case comes before the Board of 
Veterans' Appeals (the Board) on appeal from a February 2002 
rating decision of the San Juan , Puerto Rico., Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

In January 2005, the Board remanded the claim for further 
development.  Following the requested development a rating 
action was issued in October 2005 wherein the ratings as 
listed on the title page were initiated.  It appears however, 
that the rating action contains problematic findings that 
frustrate any attempt by the Board at this time to properly 
exercise appellate review.  The RO has rated the veteran 
under both Diagnostic Code (DC) 5257 (instability of the 
knee) and DC 5263 (malunion of the tibia and fibula with 
impairment of the knee).  The question of whether this 
constitutes pyramiding as prohibited by 38 C.F.R. § 4.14 
(2005) needs to be addressed.  Separate ratings should not be 
assigned for the same disabling manifestations.  Separate 
ratings are allowed when there are separate manifestations, 
for example separate ratings based on limitation of both 
flexion and extension of the knee.  See, VAOPGCPREC 9-2004, 
September 17, 2004.  Another example is separate ratings 
based on instability, and X-ray evidence of arthritis under 
DC 5257 and 5003 with limitation of motion.  See, VAOPGCPREC 
23-97 (July 1, 1997).  It does not appear that the RO has 
considered whether a separate rating could be assigned on the 
basis of limitation of motion and another rating for 
instability.  Moreover, in the body of the rating action, it 
is stated that a 20 percent evaluation is to be assigned 
effective from June 21, 2005 "...which is the date of the VA 
examination that showed you suffered from severe 
instability".  It then goes on to say that a higher 
evaluation is not warranted unless there is severe 
instability of the knee.  Obviously, there is an 
inconsistency here that needs to be addressed by the RO 
before the Board can effectuate appellate review.  

Still other problems with the rating action exist.  For 
instance, it assigns a bilateral factor, but the veteran is 
only service connected for one extremity.  It also indicates 
that the veteran has been assigned the maximum schedular 
evaluation for this disability; however, the basis for that 
remark is not readily apparent.  

This case must be remanded so that the RO can re-adjudicate 
the veteran's claim for an increased rating for his left knee 
disability.  Accordingly, the case is REMANDED to the RO via 
the Appeals Management Center in Washington DC for the 
following action:

1.  The RO should review the record and 
readjudicate the veteran's claim for an 
increased rating for his left knee 
disability.  The RO should ensure that 
pyramiding of ratings is avoided.  
38 C.F.R. § 4.14 (2005).  In addition, the 
RO should determine whether or not the 
veteran has severe instability of his left 
knee and rate the disability 
appropriately, in addition to considering 
whether a separate rating for arthritis is 
also warranted.  Lastly, the RO should not 
apply the bilateral factor in this case.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






